EMPLOYMENT AGREEMENT

  
EMPLOYMENT AGREEMENT (the “Agreement”), made this 8th day of April, 2011, is
entered into between Bullion Monarch Mining Inc. (the “Company”) and James A.
Morris (the “Employee”).  
  
WHEREAS, the Company desires to employ the Employee and Employee desires to be
employed by the Company on the terms set forth herein;  
  
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, the Company and the Employee agree as follows:  
  
1. Employment. The Company agrees to employ the Employee as the President of the
Company and the Employee agrees to accept such employment upon the terms and
conditions set forth in this Agreement. Specifically, the Employee’s primary
responsibilities will be to direct all affairs of the Company.  The Employee
will be responsible for reporting to the CEO and Board of Directors concerning
all matters of significance about operations of the Company. The Employee will
also be responsible for overseeing all employees and managing day to day
operations. The Employee shall have such additional responsibilities as may be
assigned by the CEO or Board of Directors from time to time. Employee shall
devote his full business time and effort to the performance of his duties for
the Company, which he shall perform faithfully and to the best of his ability  
  
2. Term. The Employee’s employment commenced on January 1, 2010. The Employee
shall be an “at-will” employee of the Company whose employment may be terminated
(by the Company or by the Employee) at any time, for any or no reason.  
  
3. Compensation and Benefits.  
  
a. Base Salary. The Company shall pay the Employee a base salary of US $5,000.00
twice each month (which annualizes to US $120,000.00). The Employee’s salary
shall be payable in accordance with the normal payroll practices of the Company
and shall be subject to applicable withholdings, deductions and taxes. Base
salary may be adjusted on an annual basis.  
  
b. Bonus. The Employee shall be eligible to be considered for a bonus upon
achieving of certain pre-determined performance targets to be set by the
Company’s Compensation Committee and Chief Executive Officer and approved by the
Board. The bonus shall be based, in part, on the Employee’s performance. The
grant of such a bonus shall be in the sole discretion of the Board. The maximum
bonus amount for which the Employee will be eligible is twenty-five percent (25
%) of base salary earned for the calendar year. Bonuses will be earned only
after they have been granted by the Company’s CEO and Compensation Committee and
approved by the Company’s Board of Directors. The Employee must be actively
employed by the Company and the Employee must not have tendered notice of
termination of his employment at the time the Board considers granting of
bonuses, and at the time the bonuses are actually granted and paid to be
eligible to receive such bonus. Earned Bonuses will be paid by March 15 of the
calendar year following the year in which the Bonus is earned.   
  
c. Stock/Stock Options. The Employee will be eligible to participate in any
Stock Option Plan that may become generally available for employees of the
Company, on a basis commensurate with other employees of the Company.  
  
d. Benefits. During his employment, the Employee shall be entitled to
participate in or benefit from, in accordance with the eligibility and other
provisions thereof, benefit plans and policies such as medical, dental,
disability, insurance, retirement savings plans or other fringe benefit plans or
policies as the Company may make available to, or have in effect for, its senior
executives. The Company retains the rights to terminate or alter any such plans
or policies from time to time, provided that such termination or alteration is
done for all senior executives and not specifically for the Employee. The
Employee shall also be entitled to vacations, sick leave and other similar
benefits in accordance with policies of the Company from time to time in effect
for personnel with commensurate duties. The employee will be entitled to four
weeks of vacation per year.  






STG_336113.1




--------------------------------------------------------------------------------

  
e. Reimbursement of Business Expenses. The Company agrees to reimburse Employee
for reasonable out-of-pocket expenses incurred in connection with Company
business, including without limitation travel and accommodations for authorized
business trips, and within standards to be established by the Board, provided
receipts, invoices or other supporting documentation satisfactory to the Company
supporting the expenses are presented to the Company. Reimbursement payments
will be payable promptly, but no later than the end of the first calendar month
after the year in which the expense was incurred.  
  
4. Termination.  
  
a. Rights and Duties. The Employee is an employee “at will.” Accordingly, the
Company or the Employee may terminate his employment, at any time for any lawful
reason, or no reason. The Employee and the Company agree that, without modifying
or altering the Employee’s “at will” status, each will provide the other with at
least thirty (30) days’ prior written notice of termination of the Employee’s
employment with the Company. If the Employee gives notice of termination, such
notice will be deemed a voluntary resignation by the Employee and the Company,
in its sole discretion, may elect to relieve the Employee of any obligation to
perform duties during the notice period, waive the notice period and immediately
accept termination of the Employee’s employment, without changing the status of
such termination as a voluntary resignation by the Employee. Should the Company
in the event of a voluntary resignation decide to relieve the Employee of any
obligation to perform duties during the notice period, waive the notice period
and immediately accept termination of the Employee’s employment, it shall
nonetheless continue his compensation and benefits for the term of the notice
period, except that no bonus shall be earned or awarded during and after the
notice period.  
  
b. Termination by the Company for Cause. The Company may terminate the
Employee’s employment at any time for “cause.” “Cause” shall mean:  
  
i. Employee’s commission of an act of fraud or dishonesty which may or does
adversely affect the Company;   
  
ii. The Employee’s conviction or plea of guilty or nolo contendere to or
engaging in any felony or crime involving moral turpitude, fraud,
misrepresentation or other crime and/or indictment for a crime that, in the
reasonable opinion of the Company, affects the Employee’s ability to perform the
duties set forth in this Agreement and/or reflects negatively upon the Company;
 
  
iii. Unauthorized disclosure by the Employee of the Company’s Proprietary
Information, as defined in the Employee Nondisclosure, Noncompetition,
Nonsolicitation and Inventions Agreement which results or could have been
reasonably foreseen to result, in a material loss to the Company.  
  
iv. The Employee’s failure (which shall not include any disability as defined
below) or refusal to perform the duties and responsibilities of his employment
and/or to follow the policies and procedures of the Company, including without
limitation the failure or refusal to carry out lawful instructions from the
Company’s CEO or Board. If such failure or refusal is reasonably possible of
being cured in the opinion of the Company, then the Employee will be given
thirty (30) days after written notice from the Company of such failure or
refusal to cure.  
  
c. Termination in the event of death or disability. The Agreement shall
terminate upon the Employee’s death or disability. For purposes of the
Agreement, “disability” is defined as any illness, injury, accident or condition
of either a physical or mental nature as a result of which the Employee is
unable to perform the essential functions of his duties and responsibilities for
90 days during any period of 365 consecutive calendar days or for any
consecutive 90-day period.  
  
d. Effect of termination.  
  
i. If the Employee is terminated by the Company for Cause, due to death or due
to disability, the Employee will only be entitled to payment when due of any
unpaid base salary, expense reimbursements, and vacation days accrued prior to
termination of employment. In the event of termination due to disability or to
death, the Employee (or the





STG_336113.1




--------------------------------------------------------------------------------

Employee’s estate in the event of death) shall be permitted to receive benefits
for which he and/or his beneficiaries are eligible and in which the Employee
participated for long term disability insurance or life insurance the Company
may have at that time.  
  
ii. If the Agreement is terminated because of the Employee’s death, the Company
shall pay to the estate of the Employee the salary and benefits which would
otherwise have been payable to the Employee up to the date of termination of his
employment because of death.   
  
iii. In the event a Change of Control (as defined below) occurs and, if within
two (2) year thereafter, the Employee’s employment is terminated as an
involuntary termination by the Company for a reason other than for Cause, then
the Employee will be entitled to payment when due of any unpaid base salary,
expense reimbursements, and vacation days accrued prior to termination of
employment and, in exchange for the Employee's execution of a separation
agreement and general release in a form acceptable to the Company, the
following:  
  
a) A lump sum equal to eighteen (18) months of his then current base salary,
less applicable withholdings, such payment to be made within thirty (30) days
after the Employee has provided to the Company an executed separation agreement
and general release in a form acceptable to the Company plus a lump sum of one
(1.0) times the Employee's target bonus for the year in which his employment is
terminated, all payments subject to appropriate withholdings and deductions as
requested by the Employee and/or for any monies owed by the Employee to the
Company and/or overpayments made by the Company to the Employee;  
  
b) If the Employee is eligible for and elects continuation of such coverage
during the permissible time frame, the Company will pay premiums for
continuation of health insurance coverage under COBRA or state equivalent, up to
a maximum of $9,000, subject to appropriate withholdings and deductions as
requested by the Employee and/or for any monies owed to the Company and/or
overpayments made by the Company to the Employee. The Employee will be
responsible for premium payments for continuation of such group health insurance
coverage; and  
  
c) Immediate vesting of all unvested options previously granted to the Employee
in a manner consistent with and subject to the Company's Stock Options Plan
governing such options.  
  
For purposes of this Agreement, "Change of Control" means the occurrence of a
merger or consolidation of the Company whether or not approved by the Board of
Directors, other than (A)(i) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or the parent of such
corporation) at least 50% of the total voting power represented by the voting
securities of the Company or such surviving entity or parent of such corporation
outstanding immediately after such merger or consolidation, or a merger or
consolidation which is in effect a financing transaction for the Company,
including, but not limited to, a reverse merger of the Company into a publicly
traded "shell" company, or (B) the stockholders of the Company approve an
agreement for the sale or disposition by the Company of all or substantially all
of the Company's assets.  
  
5. Notice.  
  
a. To the Company. The Employee will send all communications to the Company in
writing, addressed as follows (or in any other manner the Company notifies him
to use):  
  
R. Don Morris, CEO, Bullion Monarch Mining Inc.  
Bullion Monarch Mining Inc.

20 North Main Street Suite 201

St. George, UT 84790

 
b. To the Employee. All communications from the Company to the Employee relating
to this Agreement shall be sent to the Employee in writing, addressed as follows
(or in any other manner he notifies the Company to use):  
  




STG_336113.1




--------------------------------------------------------------------------------

James A. Morris  
2435 Bella Rosa Circle  
St. George, UT 84790  
  
c. Time Notice Deemed Given. Notice shall be deemed to have been given when
delivered or, if earlier (1) three business days after mailing by United States
certified or registered mail, return receipt requested, postage prepaid, or
(2) faxed with confirmation of delivery, in either case, addressed as required
in this section.  
  
7. Modification or Amendment. No provisions of this Agreement may be modified,
waived, or discharged except by a written document signed by a Company officer
duly authorized by the Board and the Employee.   
  
8. Waiver. A waiver of any conditions or provisions of this Agreement in a given
instance shall not be deemed a waiver of such conditions or provisions at any
other time in the future. No failure or delay by the Company in exercising any
right, power, or remedy under this Agreement shall operate as a waiver of any
such right power or remedy.  
  
9. Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Utah.  
  
10. Successors. This Agreement shall be binding upon, and shall inure to the
benefit of, the Employee and his estate, but the Employee may not assign or
pledge this Agreement or any rights arising under it. Without the Employee's
consent, the Company may assign this Agreement to any affiliate or to a
successor to substantially all the business and assets of the Company.  
  
11. Survival. The provisions of Section 4 hereof shall survive termination of
this Agreement or termination of the Employee's employment with the Company or
any successor or assign regardless of the reason for such termination.  
  
12. Validity and Severability. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.  

  
13. Entire Agreement. The Employee acknowledges receipt of this Agreement and
agrees that with respect to the subject matter hereof it, contains the entire
understanding and agreement with the Company, superseding any previous oral or
written communication, representation, understanding or agreement with the
Company or any representative thereof. No term or condition should be construed
strictly against any party on the basis that it was drafted by such party.  
  
/s/ James A. Morris







Date: April 8, 2011

R. Don Morris, CEO

BULLION MONARCH MINING, INC.
 
/s/ R. Don Morris 







Date: April 8, 2011






STG_336113.1


